Title: To James Madison from Henry Lawrence Waddell, 26 January 1809
From: Waddell, Henry Lawrence
To: Madison, James



Dear Sir
Philadelphia Jany. 26th. 1809.

When I had the honor to write to you ten days since I was uncertain whether Family circumstances would admit my embracing the present opportunity for France.  Having since made my arrangements to embark in this Vessel I must solicit you to forward me a passport certifying in the customary form that I am an American Citizen & intend embarking in the Mentor for L’Orient; should I leave this before it arrives it will be forwarded to N York.
I should have been much gratified could I have received some document from Gen: Turreau but the uncertain footing on which I balancd my departure rendered it I presume rather informal to grant any.
Be pleased to present my Respects to Mrs. Madison & to assure her of the pleasure I should take in executing any commissions for her.  I have the honor to be with great Respect Your obt. Servant.

Henry L. Waddell

